                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Mary L. Haggins,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:19-cv-00682-RJC-DSC
                                      )
                 vs.                  )
                                      )
      GCA/ABM Company Inc.            )
         Aaron Nemanic
        Terra Jane Bornhill,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 16, 2020 Order.

                                               January 16, 2020
